DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 are pending.  Claims 1-8 are the subject of this FINAL Office Action.  Claims 9-11 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	The following is a conditional clause, and is not required: “at least one sensor configured to generate a detection signal when the gate reaches at least one of the first switching position and the at least a second switching, wherein the detection signals from the at least one sensor are transmitted to the control apparatus.”  In other words, if either of the following do not occur, then no detection signal is sent by the sensor to control apparatus, and no gate movement occurs: “gate reaches . . . the first switching position” or “second switching [position].”
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“in response, move the gate between a first switching position in which tablets are 
No tablets are actually in/on the claimed tablet press.  Nor are any of the control apparatus, drive apparatus or sensor configured to detect or interact with the tablets in any particular way.  Rather, only the gate interacts with the control apparatus, drive apparatus or sensor.  Thus, any statements as to intended use of the tablet press for use with tablets is intended use language that fails to distinguish over the prior art.
	Thus, claim 1 amounts to a system comprising gate, control apparatus (capable of generating signals) coupled to drive apparatus, the drive apparatus configured to move the gate between two positions, and sensor coupled to gate and configured to detect positions, and control apparatus configured to generate switching signals sent to drive apparatus.  In other words, tablet press with generic gate configured to move between any two positions in response to signals from a sensor.

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
A. Speculation as to Claimed Invention
See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, the Office is not clear how the “control apparatus” is configured because the claim language is confusing as to the various “switching signals,” and numerous antecedent basis issues.  As to the “switching signals,” the claims recite the following: “a control apparatus configured to generate a switching signal”; “a drive apparatus configured move the gate in response to the switching signal received from the control apparatus”; and “wherein the control apparatus is configured to output a switching signal to the drive apparatus to at least partially move the gate back into a home position when there is a switching signal to move the gate out of the home position and there is no detection signal received from the at least one sensor, and wherein the control apparatus subsequently outputs a switching signal to again move the gate out of the home position to a target position.”  Simply stated, it is not clear if all the “switching signals” in claim 1 are the same or different because the control apparatus is configured to output a single switching signal and the drive apparatus moves in response to this switching signal (“a control apparatus configured to generate a switching signal” and “a drive apparatus configured move the gate in response to the switching signal”); yet, more signals appear later in the claim a switching signal to the drive apparatus to at least partially move the gate back into a home position when there is a switching signal to move the gate out of the home position and there is no detection signal received from the at least one sensor, and wherein the control apparatus subsequently outputs a switching signal to again move the gate out of the home position to a target position.”).  Thus, at the least it is not clear what are these later “switching signals.”
Claim 1 also contains numerous confusing phrases.  For example, “the at least a second switching” not only lacks antecedent basis in claim 1 because claim 1 recites “at least a second switching position”; even more, the use of “the” (indicating previously recited/antecedent basis) with “a” (indicating not previously recited/no antecedent basis) is contradictory.  This same language is used later in claim 1 in the last “wherein” clause: “wherein the home position is defined as the one of the first switching position and the at least a second switching position that the gate is initially in and the target position is defined as the one of the first switching position and the at least a second switching position that the gate is being moved to.”  Thus, this phrase is confusing.
It is also unclear how the gate is moved “back into a home position when there is a switching signal to move the gate out of the home position and there is no detection signal received from the at least one sensor.”  Furthermore, claim 1 lacks antecedent basis for “into a home position” such that “back into a home position” is unclear.  In addition, it is not clear how the “drive apparatus” would only “partially move the gate back into a home position” because the tablets would be incapable of being “fed to a first tablet outlet” or “fed to at least one second tablet outlet” if the gate was not open enough for tablets to go through.
both “the one of the first switching position and the at least a second switching position” when the first switching position is a different location from the second switching position.  In other words, one thing (here, gate) cannot be simultaneously in two different places as this violates the physical rule of duality.
Similarly, it is also unclear how the “target position” can be defined as both “the one of the first switching position and the at least a second switching position” when the first switching position is a different location from the second switching position.  In other words, one thing (here, gate) cannot be simultaneously in two different places as this violates the physical rule of duality.
Finally, it is not clear the position “the gate is initially in” or “the gate is being moved to” because these phrases lack antecedent basis in claim 1, and are thus undefined.
Claim 6 is confusing because it is not clear what further limitations is being claimed.  Claim 6 states “wherein the at least one section that expands is located upstream from a region swept by the gate flap during its pivoting movement.”  The italicized portion is unclear because it is unclear what is upstream of what, or what region is swept by the gate flap.  None of the previous claims explain this region.  Further, this is an intended use of the system, and fails to describe any physical location of the flap.  Thus, it is not clear what is upstream of what.
Response to Arguments
The amendments to the claims fail to overcome the above rejections because it remains unclear how a switching signal is simultaneously a detection signal that moves the gate back to a home position and a switching signal that moves the gate between first switching position vice versa; yet the switching signal is also the detection signal.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention;

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ADAMS (US 4,066,173).
	This rejection is presented in the interest of compact prosecution to the extent the claims encompass a system comprising gate, control apparatus (capable of generating signals) coupled to drive apparatus, the drive apparatus configured to move the gate, and sensor coupled to gate and control apparatus.
	As to claim 1, ADAMS teaches system comprising gate (pivoting gate 52 and 55; Fig. 6), control apparatus (capable of generating signals) coupled to drive apparatus (gate control 56 or electronics package; Figs. 1-2, 6), the drive apparatus configured to move the gate (pneumatic 
	It is also noted that ADAMS teaches a gate of a tablet discharge defining a first switching position that feeds tablets into a first tablet outlet and at least a second switching position that feeds tablets into at least one second tablet outlet; a control apparatus; and a drive apparatus configured to be actuated by the control apparatus to move the gate from a home position defined as one of the first switching position and the at least a second switching position into a target position defined as a switching position that is not the home position, wherein the gate is moved from the home switching position (col. 8, ll. 11-31 and Figs. 5-7).  In addition, the gate is moved in response to sensor positions of the gate in the X and Z dimensions as shown in Figure 5 and explained in col. 11.  The gate can be adjusted based on sensor inputs as to gate angle, tablet shape, tablet ability to reflect light, etc. (cols. 6-8, 11).  This allows adjusting the gate to steer tablets in particular directions (cols. 6-8, 11).
	As to claims 2-3, ADAMS teaches discharge channel with at least one gate flap pivotably mounted within the at least one discharge channel of the tablet discharge and configured to direct tablets into the at least one discharge channel (Fig. 6).
	As to claims 4-7, ADAMS also teaches the following in annotated Figure 6A:

    PNG
    media_image1.png
    315
    411
    media_image1.png
    Greyscale
.
	
Response to Arguments
	The Office is not convinced of error by Applicants arguments in the Reply 01/03/2022 because even if ADAMS “is not concerned with avoiding a machine stoppage, but rather Adams identifies a situation requiring a machine stoppage (i.e., when an end position is not reached). In contrast, when the gate of the claimed device does not reach the target position (end position), the gate is partially moved back to its home position and then subsequently moved again to the target position (end position),” yet all that matters for anticipation is ADAMS teaches the same generic tablet press as claimed.  Nothing in the claims excludes a “machine stoppage.”  All that is required by the instant claims is a tablet press configured to move between any two positions based on generic signals from generic sensors as sent through a generic control apparatus.  ADAMS teaches as much as explained above.  For example, ADAMS teaches limit sensors LS1/LS2 in/on limit stops 54a/b associated with gate 55 (Fig. 6).  The gate 

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 is rejected under 35 U.S.C. § 103 as being unpatentable over ADAMS.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize discharge channel dimensions according to the application (e.g. specific tablet sizes) with a reasonable expectation of success.
As to claims 1-4, ADAMS teaches the claims as explained above.  As to claims 6-8, ADAMS also teaches expanding discharge channels upstream or downstream from gates (Fig. 6A).  ADAMS does not explicitly teach wherein the at least one section expands to a width of at least 10 mm.
However, a skilled artisan would have been motivated to optimize this parameters according to the applications (e.g. tablet size) as explained in ADAMS.  ADAMS teaches to optimize these parameters (Fig. 5 and col. 11).  Accordingly, the holding in Aller is pertinent here:
[n]ormally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (emphases added) (citations omitted).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize this parameters according to the tablet application with a reasonable expectation of success.
Response to Arguments
	The Office is not convinced of error by Applicants arguments in the Reply 01/03/2022 because even if ADAMS “is not concerned with avoiding a machine stoppage, but rather Adams identifies a situation requiring a machine stoppage (i.e., when an end position is not reached). In contrast, when the gate of the claimed device does not reach the target position (end position), the gate is partially moved back to its home position and then subsequently moved again to the target position (end position),” yet all that matters for anticipation is ADAMS teaches the same generic tablet press as claimed.  Nothing in the claims excludes a “machine stoppage.”  All that is required by the instant claims is a tablet press configured to move between two positions based on signals from sensors.  ADAMS teaches as much as explained above.  For example, ADAMS teaches limit sensors LS1/LS2 in/on limit stops 54a/b associated with gate 55 (Fig. 6).  The gate control assembly 56 causes gate to change positions (col. 6, l. 52 – col. 7, l. 13).  Thus, the rejections are maintained.

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. Patent Application no. 16/458621.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach a system comprising gate, control apparatus (capable of generating signals) coupled to drive apparatus, the drive apparatus configured to move the gate, and sensor coupled to gate and control apparatus.  In fact, conflicting claim 1 teaches “a gate of a tablet discharge defining a first switching position that feeds tablets into a first tablet outlet and at least a second swvitching position that feeds tablets into at least one second tablet outlet; a control apparatus configured to emit a switching signal; and a drive apparatus in communication with the control apparatus and configured to be actuated in response to the switching signal in order to move the gate from a home position defined as one of the first switching position and the at least a second switching position into a target position defined as a switching position that is not the home position.”  This anticipates the instant claims directed to moving gate between home position and target position.  
Conflicting claims 3-9 also teach the same elements as instant claims 2-8.
Thus, the instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.
Response to Arguments
	The Office is not convinced of error by Applicants arguments in the Reply 01/03/2022 because Applicants fail to provide any arguments.  Nor can obvious-type double patenting rejections be held in abeyance.  Thus, the rejection is maintained.


Prior Art
	The following prior art is also considered pertinent: JP2015145020A, Fig. 4; JP2000271794A; US 20170080662; US 20170210043; US 20210154959 (Fig. 1, para. 0011); US 20210129475; EP2368704A2 (cited on IDS); WO2008/038070 (cited on IDS); CN205112500U (cited on IDS).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743